

117 HR 2789 IH: To direct the Secretary of Veterans Affairs to administer a pilot program to employ veterans in positions that relate to conservation and resource management activities.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2789IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Lamb (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Agriculture, Natural Resources, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Veterans Affairs to administer a pilot program to employ veterans in positions that relate to conservation and resource management activities.1.Pilot program to employ veterans in positions relating to conservation and resource management activities(a)EstablishmentThe Secretary of Veterans Affairs and the Secretaries concerned shall jointly establish a pilot program under which veterans are employed by the Federal Government in positions that relate to the conservation and resource management activities of the Department of the Interior and the Department of Agriculture.(b)AdministrationThe Secretary of Veterans Affairs shall administer the pilot program under subsection (a).(c)PositionsThe Secretaries concerned shall—(1)identify vacant positions in the respective Departments of the Secretaries that are appropriate to fill using the pilot program under subsection (a); and(2)to the extent practicable, fill such positions using the pilot program.(d)Application of civil service lawsA veteran employed under the pilot program under subsection (a) shall be treated as an employee as defined by section 2105 of title 5, United States Code.(e)Best practices for other departmentsThe Secretary of Veterans Affairs shall establish guidelines containing best practices for departments and agencies of the Federal Government that carry out programs to employ veterans who are transitioning from service in the Armed Forces. Such guidelines shall include—(1)lessons learned under the Warrior Training Advancement Course of the Department of Veterans Affairs; and(2)methods to realize cost savings based on such lessons learned.(f)PartnershipThe Secretary of Veterans Affairs, the Secretaries concerned, and the Secretary of Defense may enter into a partnership to include the pilot program under subsection (a) as part of the Skillbridge program under section 1143 of title 10, United States Code.(g)Reports(1)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretaries concerned shall jointly submit to the appropriate congressional committees a report on the pilot program under subsection (a), including—(A)a description of how the pilot program will be carried out in a manner to reduce the unemployment of veterans; and(B)any recommendations for legislative actions to improve the pilot program.(2)ImplementationNot later than one year after the date on which the pilot program under subsection (a) commences, the Secretary of Veterans Affairs and the Secretaries concerned shall jointly submit to the appropriate congressional committees a report on the implementation of the pilot program.(3)Final reportNot later than 30 days after the date on which the pilot program under subsection (a) is completed, the Secretary of Veterans Affairs and the Secretaries concerned shall jointly submit to the appropriate congressional committees a report on the pilot program that includes the following:(A)The number of veterans who applied to participate in the pilot program.(B)The number of such veterans employed under the pilot program.(C)The number of veterans identified in subparagraph (B) who transitioned to full-time positions with the Federal Government after participating in the pilot program.(D)Any other information the Secretaries determine appropriate with respect to measuring the effectiveness of the pilot program.(h)DurationThe authority to carry out the pilot program under subsection (a) shall terminate on the date that is two years after the date on which the pilot program commences.(i)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Veterans’ Affairs, the Committee on Agriculture, and the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Veterans’ Affairs, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Energy and Natural Resources of the Senate.(2)The term Secretary concerned means—(A)the Secretary of Agriculture with respect to matters regarding the National Forest System and the Department of Agriculture; and(B)the Secretary of the Interior with respect to matters regarding the National Park System and the Department of the Interior.